Citation Nr: 0316116	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatigue, weakness, 
and body aches, due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, due to 
an undiagnosed illness.  

3.  Entitlement to service connection for a psychiatric 
disorder (claimed as a sleep disorder, an eating disorder, 
post-traumatic stress disorder (PTSD), irritability, and 
memory loss), due to an undiagnosed illness.  

4.  Entitlement to service connection for 
hypercholesterolemia, due to an undiagnosed illness.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.  

6.  Entitlement to service connection for a neurologic 
disorder, due to an undiagnosed illness.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for a skin disorder.  

9.  Entitlement to service connection for cystitis.  

10.  Entitlement to service connection for residuals of 
dental trauma.  

11.  Entitlement to service connection for residuals of a 
head trauma.  

12.  Entitlement to service connection for scars of the back 
and face.  

13.  Entitlement to service connection for tonsillitis.  

14.  Entitlement to service connection for a headache 
disorder.  

15.  Entitlement to an increased disability rating for 
bronchitis, currently assigned a 10 percent evaluation.  

16.  Entitlement to an increased disability rating for 
sinusitis, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1989 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In the June 1994 
determination, the RO denied service connection for hearing 
loss, residuals of a dental trauma, a skin disorder, 
cystitis, residuals of a head trauma, and scars to the back 
and face.  In the March 2002 rating decision, the RO denied 
service connection for tonsillitis, and headaches, as well as 
service connection for fatigue, weakness, and body aches; 
joint pain; a psychiatric disorder (claimed as a sleep 
disorder, an eating disorder, post-traumatic stress disorder 
(PTSD), irritability, and memory loss); hypercholesterolemia; 
a gastrointestinal disorder; and a neurologic disorder, all 
due to undiagnosed illnesses.  The appellant disagreed with 
these determinations and this appeal ensued.  

In the March 2002 rating decision, the RO also denied 
entitlement to service connection for cellulitis of the right 
leg.  However, as the appellant noted in a March 2002 
statement, he claimed service connection for left, not right, 
leg cellulitis.  The RO has not adjudicated the claim for 
left leg cellulitis, which is referred to the RO for 
appropriate action.  

As to the adjudicative action concerning right leg 
cellulitis, the appellant never filed a notice of 
disagreement.  In his March 2002 notice of disagreement 
addressing other issues, the appellant specifically noted 
that he claimed service connection for left, not right, leg 
cellulitis.  Although the RO issued a statement of the case 
on the right leg cellulitis issue in October 2002, and the 
appellant filed a substantive appeal in November 2002 as to 
all issues listed in the statement of the case, the lack of a 
notice of disagreement precludes appellate review.  See 
38 C.F.R. § 20.200 (an "appeal" must include a notice of 
disagreement); 38 C.F.R. § 20.201 (notice of disagreement 
must include a statement of dissatisfaction with an 
adjudicative determination).  

The issues of service connection for hearing loss, a skin 
disorder, cystitis, residuals of a dental trauma and a head 
trauma, scars of the back and face, tonsillitis, and a 
headache disorder, and the issues involving allegations of 
service connection for disorders arising as a result of 
undiagnosed illnesses, will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  VA pulmonary function testing in November 2000 revealed 
normal spirometry and diffusion capacity, with FEV-1 at 88 
percent predicted, FEV-1/FVC at 82 percent, and DLCO (SB) at 
88 percent predicted.  

2.  Sinusitis is manifested by acute nasal congestion, no 
purulent discharge or crusting, no speech impairment, and a 
normal sinus x-ray.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bronchitis, currently assigned a 10 percent evaluation, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6600 (2002).  

2.  The criteria for an increased disability rating for 
sinusitis, currently assigned a noncompensable evaluation, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6514 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
June 2001 letter informing him of he VCAA and notifying him 
of the evidence needed to substantiate his service-connection 
claims.  The letter also told him where to send such evidence 
and of VA's assistance, if needed, in obtaining evidence he 
identifies.  By a May 2002 letter, the RO informed the 
appellant of the appeals process, and of his right to review 
of his disagreement by a Decision Review Officer or by the 
normal appeals route.  In an October 2002 statement of the 
case, the RO told the appellant of the evidence considered in 
deciding the claims, including the rating criteria for 
evaluating the bronchitis and sinusitis disabilities.  This 
statement of the case also discussed the VCAA and the VA 
regulations implementing the VCAA, as applied to this case.  
By this statement of the case, which listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, the 
RO informed the appellant of the information and evidence 
necessary to substantiate the claims.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes VA clinical 
records from facilities identified by the appellant as places 
where he received treatment.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  The appellant has also 
been afforded VA examinations in November 2000, there 
satisfying the assistance required by 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002) (assistance to 
include a medical examination or opinion when such necessary 
to make a decision on the claim).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A.  Evaluation of Bronchitis

In a June 1994 rating decision, the RO established service 
connection for bronchitis and assigned a 10 percent 
evaluation.  The appellant here seeks an increase in that 
rating.  Evaluation of chronic bronchitis is accomplished by 
consultation of Diagnostic Code 6600, which provides for the 
following ratings based on specific criteria:  

100 percent:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy.  

60 percent:  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

30 percent:  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

10 percent:  FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  

38 C.F.R. § 4.97 (2002).  

VA respiratory examination in October 2000 noted that the 
appellant complained of shortness of breath on moderate 
effort and more frequent upper respiratory tract infections, 
especially in cold months.  The appellant also referred to 
associated dizziness, weakness, general malaise, dry cough 
sometimes productive of yellowish or greenish sputum, and 
dyspnea on exertion upon climbing one or two flights of 
stairs.  Examination revealed a normal chest x-ray, no 
history or cor pulmonale or pulmonary hypertension or 
renovascular hypertension, and treatment with Albuterol 
inhaler.  The diagnosis was chronic bronchitis.  

Evaluation of bronchitis is accomplished by measurement of 
pulmonary capacity.  VA pulmonary function testing in 
November 2000 was interpreted as normal spirometry and 
diffusion capacity.  The measurement of FEV-1 was 88 percent 
predicted, indicating greater pulmonary capacity than 
required for a 30 percent evaluation, or even the currently 
assigned 10 percent evaluation.  The measurement of FEV-1/FVC 
of 82 percent and the measurement of DLCO (SB) of 88 percent 
predicted similarly showed greater pulmonary capacity than 
required for even the currently assigned 10 percent 
evaluation.  The results of the pulmonary function testing 
did not show measurement of FEV-1 at or less than 70-percent 
predicted, or measurement of FEV-1/FVC at or less than 70 
percent, or measurement of DLCO (SB) at or less than 65-
percent predicted, any of which would support an evaluation 
in excess of the currently assigned 10 percent.  In light of 
the evidence showing that the veteran's disorder does not 
meet the requirements for a 10 percent rating currently in 
effect, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic bronchitis.  

B.  Evaluation of Sinusitis

In a June 1994 rating decision, the RO established service 
connection for sinusitis and assigned a noncompensable 
evaluation.  The appellant here seeks an increase in that 
rating.  Evaluation of sinusitis is accomplished by 
consultation of Diagnostic Code 6514, which provides for the 
following ratings based on specific criteria:  

50 percent:  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries.  

30 percent:  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

10 percent:  One or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

Noncompensable:  Detected by X-ray only.  

Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a 
physician.  

38 C.F.R. § 4.97 (2002).  

The evidence of record pertinent to this disability, though, 
reveals no impairment that would warrant a compensable 
evaluation.  VA nose examination in November 2000 revealed 
acute nasal congestion (of about 70 percent), no purulent 
discharge or crusting, no speech impairment, and a diagnosis 
of allergic rhinosinusitis.  X-ray of the sinuses was normal, 
with paranasal sinuses well aerated and the bony walls 
intact.  VA general medical examination in November 2000 
noted no septal deviations.  There is no indication that the 
appellant experiences incapacitating episodes, as defined by 
the regulation, of sinusitis, headaches, pain, or purulent 
discharge, to support consideration of the minimal 
compensable rating at 10 percent.  The examinations found 
acute nasal congestion and a diagnosis of allergic 
rhinosinusitis, with a normal x-ray finding and no other 
symptoms causing impairment.  These findings correspond to 
the criteria for the currently assigned noncompensable 
evaluation.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for sinusitis.  


ORDER

An increased disability rating for bronchitis, currently 
assigned a 10 percent evaluation, is denied.  

An increased disability rating for sinusitis, currently 
assigned a noncompensable evaluation, is denied.  


REMAND

With respect to the claims of entitlement to service 
connection for fatigue, weakness, and body aches; joint pain; 
a psychiatric disorder (claimed as a sleep disorder, an 
eating disorder, PTSD, irritability, and memory loss); 
hypercholesterolemia; a gastrointestinal disorder; and a 
neurologic disorder, all due to undiagnosed illnesses, the 
appellant reported in response to an RO letter dated in 
December 1996, that he underwent a VA Persian Gulf War 
Registry examination at the San Juan VA Medical Center 
(VAMC).  A September 1994 VA clinical record referred to such 
an examination "next week".  However, records received from 
the San Juan VAMC covering these periods did not include the 
report of this examination.  As that examination directly 
addressed the questions involved in claims involving 
undiagnosed illnesses, those claims will be remanded for 
association of that examination report with the claims file, 
or for provision of another such examination.  

With respect to the issues of service connection for hearing 
loss, a skin disorder, cystitis, residuals of a dental trauma 
and a head trauma, and scars of the back and face, the RO 
issued a supplemental statement of the case in January 1996.  
Since then, the record shows receipt of VA clinical and 
examination reports that in part concern these claimed 
disorders and does not show further adjudication of the 
claims or issuance of a supplemental statements of the case.  
See 38 C.F.R. § 19.31 (supplemental statement of the case to 
be furnished where RO receives pertinent evidence before 
certification of appeal).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

With respect to the claim of service connection for 
tonsillitis, VA general medical examination in January 1997 
included a finding of cryptic tonsils.  VA nasal examination 
in November 2000 characterized the appellant's tonsils as 
chronically diseased and hypertrophied.  These examination 
reports do not contain any indication as to the likelihood of 
a connection between this current disorder and the history of 
tonsillitis in service.  Service clinical entries in February 
1992 showed exudative tonsillitis.  In a February 1993 entry, 
it was noted that the appellant complained of swollen tonsils 
for two days and a history of intermittent tonsillitis since 
he was 19 years of age.  Examination revealed inflamed 
tonsils.  An examination in necessary in this claim to assess 
the likelihood of a relationship between the post-service 
disorder and in-service findings. 

With respect to the claim of entitlement to service 
connection for a headache disorder, the service medical 
records reveal one notation in October 1989 of facial 
headaches in connection with impressions of sinusitis, 
bronchitis, and pharyngitis.  The separation examination in 
July 1993, the VA examinations in January and February 1994, 
the VA examinations in January and February 1997, and the 
VA treatment records from the 1990s, were all silent as to 
complaints or findings of headaches.  As for current findings 
of a headache disorder, VA chronic fatigue syndrome 
examination in November 2000 noted the appellant's complaints 
of tension headaches.  VA neurologic examination in November 
2000 indicated that the appellant complained of intermittent 
headaches since 1991, with increasing frequency in the 
previous two years.  The diagnosis was mixed-type headaches.  
This diagnosis satisfies the initial element of a service-
connection claim, but does not address whether there is a 
nexus between this disorder and service.  The issue is 
remanded for a VA examination to address this question.  

The case is REMANDED for the following development:

1.  Obtain from the San Juan VAMC a 
complete copy of the Persian Gulf 
Registry Examination provided to the 
appellant sometime before December 1996.  
Only if a copy of that examination cannot 
be located, schedule the appellant for 
such an examination and associate a 
report of that examination with the 
claims file.  

2.  Schedule the appellant for an 
appropriate VA examination to determine 
the etiology of the claimed tonsillitis 
disability.  Make available for the 
examiner the claims folder and a copy of 
this Remand for review before the 
examination.  Ask the examiner to opinion 
- based on examination of the appellant 
and review of the claims file and this 
Remand - whether it is at least as likely 
as not that any current disorder 
affecting the tonsils is related to the 
findings documented in the service 
medical records.  The rationale for the 
opinion should be set forth in a written 
report associated with the claims file.  

3.  Schedule the appellant for an 
appropriate VA examination to determine 
the etiology of the claimed headache 
disability.  Make available for the 
examiner the claims folder and a copy of 
this Remand for review before the 
examination.  Ask the examiner to opinion 
- based on examination of the appellant 
and review of the claims file and this 
Remand - whether it is at least as likely 
as not that any current headache disorder 
is related to the findings documented in 
the service medical records.  The 
rationale for the opinion should be set 
forth in a written report associated with 
the claims file.  

4.  The RO should review the record and 
adjudicate the claims of entitlement to 
service connection for fatigue, weakness, 
and body aches; joint pain; a psychiatric 
disorder (claimed as a sleep disorder, an 
eating disorder, PTSD, irritability, and 
memory loss); hypercholesterolemia; a 
gastrointestinal disorder; and a 
neurologic disorder, all due to 
undiagnosed illnesses; and the claims of 
entitlement to service connection for 
hearing loss, a skin disorder, cystitis, 
residuals of a dental trauma, residuals 
of a head trauma, scars of the back and 
face, tonsillitis, and a headache 
disorder.  If a benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


